813 F.2d 401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Maurice E. MCCORMICK, Petitioner--Appellant,v.INTERNAL REVENUE SERVICE, Respondent--Appellee.
No. 86-3093.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 24, 1986.Decided Dec. 3, 1986.

Before HALL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.


1
Maurice E. McCormick, petitioner pro se.


2
Jean Owens, Internal Revenue Service.